Adams, J.
In the suit in replevin the alleged right to recover the patterns was based upon an allegation that the defendant had broken the contract whereby she acquired *655possession of the patterns, and that the breach consisted in not furnishing the castings according to the contract. As Yorse failed to recover the patterns in his suit in replevin, it is claimed by Mrs. Drake that' the question as to whether she had broken her contract was there adjudicated, and that Yorse in his counter-claim in the present suit is seeking to recover for the same cause of action. Such was the view of the court below. Without stopping to determine whether, in case Mrs. Drake had broken her contract as alleged in the petition in replevin, it would follow that Yorse was entitled to the patterns, we may observe that the petition in replevin was filed May 14, 1873. The contract bound Mrs. Drake to 'furnish all the castings which Yorse should want during the .year 1873. The most that could be claimed by Mrs. Drake in regard to the adjudication in the replevin suit is, that it was adjudicated in said suit that she had not broken her contract prior to the time when that suit was commenced.
Reversed.